Memorandum by the Court. The landlords failed to serve a notice to vacate on the Price Administrator in the rent area. The City Court dismissed the proceeding for that reason on jurisdictional grounds. The County Court reversed that decision and remitted the matter to the City Court for trial. From that order both tenant and the Price Administrator appealed to this court. Pending the appeal the landlords and the tenant entered into a stipulation voluntarily withdrawing the appeal, without costs. The intervener alone is pressing the cause for decision.
We have examined the. question of law involved. In our opinion the decision of the City Court is correct and the determination of the County Court is erroneous as a-matter of law. However the real parties in interest have discontinued the proceeding and there is no judgment which this court can render and enforce. The question involved is not of sufficient public importance to warrant a decision on the merits. (Matter of Lyons Co. v. Morris, 261 N. Y. 497.)
The appeal is therefore dismissed, without costs.